Citation Nr: 0828139	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right idiopathic spontaneous pneumothorax.  

2.  Entitlement to service connection for a left spontaneous 
pneumothorax.  

3.  Entitlement to service connection for a disability 
manifested by sterility, to include as a result of exposure 
to herbicides.  

4.  Entitlement to service connection for a lumbar spine 
disorder.  

5.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denied the veteran's petition to reopen his 
claim for service connection for a right idiopathic 
spontaneous pneumothorax on the basis of new and material 
evidence.  The Cleveland RO also denied service connection 
for a left spontaneous pneumothorax; a disability manifested 
by sterility, to include as a result of exposure to 
herbicides; a lumbar spine disorder; and a skin disorder, to 
include as a result of exposure to herbicides.  After the 
veteran relocated, his claims were subsequently transferred 
to the RO in Los Angeles, California.  

The issue of entitlement to service connection for a skin 
disorder, to include as a result of exposure to herbicides, 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  





FINDINGS OF FACT

1.  The veteran perfected a timely appeal of the Cleveland 
RO's May 2003 denial of his petition to reopen the claim for 
service connection for a right idiopathic spontaneous 
pneumothorax on the basis of new and material evidence, as 
well as the claims for service connection for a left 
spontaneous pneumothorax and for a disability manifested by 
sterility.  

2.  At a personal hearing held in January 2008, and in a 
written statement submitted at that time, the veteran 
expressed his desire to withdraw from appellate review his 
claims involving bilateral spontaneous pneumothorax and 
sterility.  

3.  The veteran's lumbar spine disorder was first manifested 
many years after service and has not been linked by competent 
medical evidence to service.   


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
with respect to the veteran's petition to reopen his claim 
for service connection for a right idiopathic spontaneous 
pneumothorax, as well as the claims of entitlement to service 
connection for a left spontaneous pneumothorax and for a 
disability manifested by sterility have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).  

2.  A lumbar spine disorder was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Spontaneous Pneumothorax And Sterility Claims

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2007).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007).  

At his January 2008 hearing, the veteran testified and 
submitted a written statement that he wanted to withdraw his 
appeal concerning his petition to reopen the claim for 
service connection for a right idiopathic spontaneous 
pneumothorax on the basis of new and material evidence, as 
well as the claims for service connection for a left 
spontaneous pneumothorax and for a disability manifested by 
sterility.

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to his bilateral 
spontaneous pneumothorax and sterility claims is not 
appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.204 (2007).  The Board does not have jurisdiction over 
these withdrawn issues and, as such, must dismiss the appeal 
of these claims.  See 38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

II.  Low Back Disorder

The veteran claims that he incurred a low back disorder while 
on active duty.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision. 



        A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a December 2001 letter informed the 
veteran of the requirements for his claim for service 
connection for a lumbar spine disorder.  This document also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As this 
correspondence was issued prior to the RO's initial 
adjudication of the veteran's service connection claim in May 
2003, no timing defect occurred.  Pelegrini II.  See also 
VAOPGCPREC 7-2004 (July 16, 2004) and Mayfield v. Nicholson, 
444 F.3d at 1333.  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability and an effective date if service connection is 
established - i.e. the fourth and fifth elements under 
Dingess.  See Dingess/Hartman, 19 Vet. App. at 488.  In any 
event, the Board has determined that service connection for a 
lumbar spine disorder is not warranted.  Thus, since no 
rating or effective date will be assigned, there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of the claim 
adjudicated in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the veteran's claim for service connection for a lumbar spine 
disorder.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  

The veteran has not been accorded a pertinent VA examination.  
As will be discussed below, however, while the veteran has 
been diagnosed with lumbar spine disorders, the claims folder 
contains no competent evidence of an association between any 
such diagnoses and the veteran's active military duty.  
Without such evidence, service connection for a lumbar spine 
disorder cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in which the Court held that, in the 
absence of proof of a present disability, there can be no 
valid claim).  Consequently, the Board concludes that a 
remand to accord the veteran a VA examination pertinent to 
his low back claim is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Importantly, the veteran 
has pointed to no other pertinent evidence which has not been 
obtained.  In fact, on multiple occasions the veteran has 
acknowledged that he has no additional information or 
evidence to submit in support of his claim.  Consequently, 
the Board will proceed to adjudicate the following issue on 
appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

        B.  Merits of the Claim

Service connection is granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus (i.e., link) between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

According to VA regulation, that an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.

In this case, the veteran's service medical records do not 
support the veteran's claim that he incurred a back injury in 
service.  At an enlistment examination in April 1966, the 
veteran reported having previously experienced recurrent back 
pain for three days.  But a physical examination determined 
that his spine was normal.  As such, he is presumed to have 
been sound at the time of his entry into active military 
duty.  38 U.S.C.A. § 1111 (West 2002).  Of particular 
significance, however, the remainder of his service medical 
records makes no further reference to back problems.  As 
such, the veteran's service medical records provide highly 
probative evidence against the claim.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In a statement received at the Board in February 2008, the 
veteran asserted that he was involved in combat in Vietnam.  
According to the veteran, while serving in Da Nang and Chui 
Lai from April to June 1968, he was subjected to many enemy 
mortar attacks.  The Board will therefore consider whether a 
low back injury must be presumed under the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R.               § 3.304(d).  

This statute and regulation provide a relaxed evidentiary 
standard of proof with respect to the issue of an in-service 
injury for any injury alleged to have been incurred in 
combat. Id; see also Collette v. Brown, 82 F.3d 389 (1996). 
Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Contrary to the veteran's assertion, however, the record does 
not indicate he engaged in combat with an enemy force.  His 
DD Form 214 notes he was awarded several medals for his 
Vietnam service, including the Vietnam Service Medal and the 
Vietnam Campaign Medal with one O/S Bar.  But none of these 
medals or awards indicates combat service.  The fact that he 
did not receive an award for combat, such as the Purple Heart 
Medal, constitutes highly probative evidence that he likely 
did not participate in combat.  As such, the evidence of 
record does not support the assertion that he engaged in 
combat while on active duty.  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

In any event, however, the veteran did not specifically 
assert that he injured his low back as a result of his 
purported combat exposure in Vietnam.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  In fact, at the recent personal 
hearing the veteran denied having sustained any direct injury 
to his back as a result of combat operations.  He explained 
that, although his military occupational specialty was that 
of a truck driver, he was actually assigned to an engineering 
unit in Vietnam and, as such, was sent out "deep in the 
jungles."  He described trauma to his back from repeatedly 
digging foxholes and jumping in them, serving as a machine 
gunner on top of a truck as it patrolled the jungle and other 
areas of Vietnam, and carrying a heavy M-60 rifle.  See, 
e.g., T. at 4-5, 12-13, 15-16.  In short, there is simply no 
evidence that the veteran incurred a low back injury while on 
active duty in the military.

Post-service medical records also provide evidence against 
the veteran's claim that he incurred a low back disorder in 
service.  Following his separation from active duty in 1968, 
the veteran first sought medical care for low back 
symptomatology in June 1982, at which time he sought 
treatment for acute right low back pain with pain and 
numbness down the back of his right thigh and calf.  He 
reported that these mild symptoms had gradually increased 
over the past month.  Specialized testing showed acute right 
S1 neuroradiculitis due to a herniated disc, for which he was 
treated with a right L5-S1 laminectomy and diskectomy with 
decompression of the right S1 nerve root.  Subsequent medical 
records reflect treatment for a lumbar spine disorder, 
variously characterized as chronic low back pain, conjoint 
left S1-S2 nerve roots, status post laminectomy/diskectomy at 
L5, and degeneration of lumbar/lumbosacral disc.  

Overall these records provide highly probative evidence 
against the veteran's claim, as they document that a lumbar 
spine disorder was first diagnosed in 1982, approximately 
fourteen years after his separation from active duty.  
Indeed, the Court has held that  significant lapse in time 
between service and evidence of post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  The Board also emphasizes that none 
of the medical records in the claims file includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's lumbar spine disorder.  In other words, these 
records do not include a medical opinion relating the 
veteran's lumbar spine disorder either to service or to the 
one-year presumptive period after service.  See Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Overall both the service and post-service medical records 
provide compelling evidence against the veteran's claim that 
his lumbar spine disorder is related to service.  In addition 
to the medical evidence, the Board has considered the 
veteran's lay statements in support of his claim, including 
his hearing testimony.  Although he is competent to report 
symptoms (e.g., low back pain with radiating symptoms) that 
he has experienced, he is not competent to determine that 
there is an etiological link between his current lumbar spine 
disorder and service.  See 38 C.F.R.               § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder.  
As the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The petition to reopen the claim for service connection for a 
right idiopathic spontaneous pneumothorax is dismissed.  

The issue of entitlement to service connection for a left 
spontaneous pneumothorax is dismissed.  

The issue of entitlement to service connection for a 
disability manifested by sterility, to include as a result of 
exposure to herbicides, is dismissed.  

The claim for service connection for a lumbar spine disorder 
is denied.  






REMAND

The Board finds that additional development is needed before 
it can adjudication the veteran's claim of entitlement to 
service connection for a skin disorder, to include as a 
result of herbicides.  As outlined below, the Board finds 
that the veteran should be afforded a VA examination to 
determine the etiology of his skin disorders, that 
outstanding VA treatment records should be obtained and 
associated with the claims file, and that the veteran should 
be provided a letter to ensure compliance with the notice 
provisions of the VCAA. 

A VA examination is needed to determine whether any of the 
veteran's skin disorders are related to service.  The veteran 
has maintained that he incurred a skin disorder as a result 
of exposure to Agent Orange during his service in Vietnam.  
In particular, he asserts that he was assigned to an 
engineering unit while stationed in Vietnam and, as such, 
went "[d]eep in[to] the jungles of Vietnam."  He contends 
that his exposure to Agent Orange occurred in those jungles 
of Vietnam. 

Initially, the Board notes that service personnel and 
treatment records confirm the veteran's service in the 
Republic of Vietnam.  As such, he is presumed to have been 
exposed to herbicides.  See 38 C.F.R. § 3.307(a).

At the August 1968 separation examination, the veteran 
reported having previously had a skin disease, although none 
of the service medical records makes any reference to skin 
problems.  And a physical examination at his separation 
examination revealed that his skin was normal.  In fact, a 
dermatological disorder was not diagnosed until October 2002, 
when the veteran was found to have dermatophytosis of his 
feet and hands.  Subsequent medical reports reflect continued 
treatment for a skin disorder, variously diagnosed as tinea 
manuum and a fungal infection of the feet and hands.  

The Board has considered the 34-year gap between the 
veteran's separation from service and when he was first 
diagnosed with a skin disorder.  Significantly, however, the 
veteran and his brother have both expressed their 
observations of the veteran's continued skin problems since 
service.  The veteran and his brother are indeed competent to 
report their observations of the veteran's dermatological 
problems.  See Barr, 21 Vet. App. at 307.  

In light of these observations, the veteran's documented 
in-service and post-service skin problems, and the absence of 
a medical opinion regarding the etiology of the tinea manuum 
diagnosed in October 2002, the Board finds that the veteran 
should be afforded a VA dermatological examination to 
determine, to the extent possible, the etiology of his 
diagnosed skin disorders.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon , 20 Vet. 
App. at 82-98 (stipulating that VA's duty to assist veterans, 
pursuant to the VCAA, includes the duty to obtain a medical 
examination and/or opinion when necessary to make a decision 
on a claim).  

Next, the Board notes that VA treatment records may be 
available which have not been associated with the claims 
file.  The veteran has indicated that his skin disorders are 
being treated at the Los Angeles VA Medical Center.  But the 
claims file only has records from that facility until 2004.  
Therefore, records from that facility dated since 2004 must 
be obtained before further adjudication of the veteran's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if the material could be determinative of the 
claim).

Lastly, the Board notes that a remand is required to ensure 
compliance with the notice provisions of the VCAA.  A review 
of the claims folder indicates that the veteran has not been 
issued correspondence satisfying the VCAA notification 
requirements pertaining to his skin claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126.  Such a 
document should be furnished to the veteran on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  A letter fully complying with the 
VCAA notification requirements pertaining 
to the claim for service connection for a 
skin disorder, to include as a result of 
in-service exposure to herbicides, should 
be issued.  Specifically, the letter 
should:  

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for a 
skin disorder, to include as a result of 
in-service exposure to herbicides; 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; 

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Notify the veteran that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  

2.  Obtain records of any dermatological 
treatment that the veteran may have 
received at the Los Angeles VA Medical 
Center since April 2004.  If no such 
records can be found, ask for specific 
confirmation of that fact.

3.  Thereafter, the veteran should be 
scheduled for a VA dermatological 
examination to determine the nature, 
extent, and etiology of his skin 
disorder(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any dermatological disorder(s) 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder(s) had its/their 
clinical onset in service or is/are 
otherwise related to active service - 
including his in-service exposure to 
herbicides.  A complete rationale 
should be given for all opinions 
reached.  

4.  Then readjudicate the claim for 
service connection for a skin disorder, 
to include as a result of exposure to 
herbicides.  If the decision remains in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC) that contains notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


